OFFICE       OF THE ATTORNEY                     GENERAL              OF TEXAS
                                         AUSTIN




Bonorabla 0. B. IAvnwo
state AwAter
Au8tin. Texw
Deer UP. Ow-B~sa




                                                                             Le$g~slmIro,
                                                                            or bate the
                                                                              iB tb8 188


                                                          erred to sata forth is
                                                          sressed by the state

                                                 ed    state
                                                   Auditor mha11
                                                experienae as 8
                                   aoountmt inmdiatel~ preoad-
                                   t, and he rhsll bo a m    of
                                  grity and moral ohvaoter ood
                                tioient experienoo in bUriDOm8
                                properly  dirdl8rglJ                  the fullotioa~
     of    the otrioe.           ES shall  bW0 b#B                     S OitiWSS
     ad reaideat or rWb8                   for      at    least fita ye8r•
     iopullrtel~ prlw.Alng                 hi*        rppointrmt.   80 rdull
     qualify      by   trklng      tbo        aonstitutfoaal                 08th      et
     oifles      aml eteputlng            l    bogd to be qprwad,by
     the     eppointing         pomr,      pyeble           to the Gwernor
     of    the    state   of     taras     end his          8UEOMSOP8 in
     oftias, in the um oi Twenty-Sire                                 ThhgosamI
     (@D,oDD) Dollars, aolditioned                             upon         the     tdtlb




                                                                       .*                   a,.,...,   0.
                                                                                           643
Bonorablo 0. 1. Catn4e8 * We                     P



     tul    dieehargo        of     tb0 &tie0 of hi0 ottiee, rltb
     8 ae1teultsurety               eompaq 88 euretyr mr pro-
     m&m to the eurbty sompm~ ?or the neoutib~                                   et
     maahbodl ehall bo ptid by the State.*

                Ssotioa      11 of the Aat prwidee                   in pcrrtas tollo~et
                WI4     ?irst     Aadetmd        sat4      Auditor           ehal1
     perform euob dutias and bee%pnents l0 the
     t&eta luaitor my preearibe, and aball aat a8
     State Auditor ia the abeenoo of the                             Ctete
     Audito r     l     Au      ludb ra4i8taat          uditore         ud
                  h iaaleriaal aeeietanto eball b4
     lteno g r ep and
     namd and appointed by the state Auditor, ...'
                Seation la proridee in pact a0 tollo~ec
          *The Stete Auditor elm11 be free to
     leleot th4 most ettiGi4nt pmsonnel 8rail*ble
     for eeoh and ever;rposition in his otfloe, to
     the end that hemal reader to themmb4re     of
     the Legielnture that oemlee H-&oh t&q here
     a right to Oxpect. . . . . The State Auditor
     is hsrsby authorised to conduct euoh protee-
     eionel sxaminetione as h4 may deem expedient
     in detsrmining the qualiPio4tione OS the per-
     eons rhom he oont4mplatee pl8oing oa b&e staff.@
                aeation 13 of the Aot providoe in part1
          *The gtmte Auditor WRY rewwe or dieoharge
     any assistant auditor or any mtenogaphia or
     olerioel assistant* at any time and for 0x17
     mesons latiefaotory to himeel? end ritEout 8
     hearing."
          The above-quoted portion8 of the A8t oonatitut4 ~11
that ~8 find in the Aot b44ring upon the ?lrot Aeeietant Stat.
Auditor and the other seeistamt auditor8 la the St8te Auditor*8
40pl0y. It will be obeenal   that the Leglel8ture ha8 not leem
tit to prseoribe th6 qu4li?i4otione to be poeessemSw the
Piret Ao~ietimt State lpditor, oc by any other loeieturt audi-
tar. TlmrePoce, the State Auditor ie free to data-mine  the
qualiiieatione he 4111 require of those whom h4 4mplqe.
          That the la4 provides that the First Aeei4tust State
Auditor ebsll aot se State Auditor in the lbe4no4 of the State
Auditor does not milit8ts rgsinet the oonolneion expreeeei
abore. us power and duty to sat ae Ctate Audltor in the lb-
                                                                        650
aenereble c , II,cevneea * page a



mnae     0P the    CtatsAuditor is derived from him oeeupeaey
of   podtion     4? Piret  Aesietent    I&toteAditor,       to whioh
oiYf44    or place tha L~gieletur~ hem sttaohtd           the putbor-
itr to aat am State Auditor IR the rbesmo4 of the Stats
Auditor.     Yailo a4t.ing    am state   hditor   in  the    ebeenoe
o? th4 Stat4    Auditor, the First       Aesietent doee not hold
the    ofrioe ef State    Auditor, but ie merely rcpowered ee
Ylrmt Aeaietent State       Auditor    to exeraiee pro te the
powers and duties atteched to the pcincipel             otflae.
Prertr     v*   aahnlut,    alo   0.   ‘Ir.   i@31.